UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1309


MICHAEL JAMES CARROLL,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court
                      (Tax Court No. 026355-12)


Submitted:   June 20, 2013                  Decided:     June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael James Carroll, Appellant Pro Se.   Robert Joel Branman,
Richard Farber, Kathryn Keneally, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael James Carroll appeals the tax court’s order

dismissing      his    petition    for    lack   of   jurisdiction.           We   have

reviewed the record and find no reversible error.                     Accordingly,

we   dismiss     for    the     reasons   stated      by   the     district    court.

Carroll v. Comm’r of Internal Revenue, Tax Court No. 026355-12

(U.S. Tax Ct. Feb. 13, 2013).             We deny leave to proceed in forma

pauperis and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and     argument    would    not   aid    the   decisional

process.



                                                                           DISMISSED




                                          2